Citation Nr: 0924683	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to January 
1946.  The Veteran died in December 2005.  The appellant is 
his surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
the cause of the Veteran's death.

In a December 2006 letter to the RO, the appellant requested 
a pension subsequent to the Veteran's death.  The appellant 
has effectively raised a claim of entitlement to VA death 
pension benefits under 38 U.S.C.A. § 1541.  That claim is 
hereby referred to the RO for initial consideration.

The issues of entitlement to service connection for the cause 
of the Veteran's death and entitlement to accrued benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.

 
REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to fairly adjudicate the 
appellant's claims.



Service connection for the cause of the Veteran's death

The certificate of death reflects that the Veteran died at 
the age of 86 in December 2005.  The location of death was 
listed as Lake Pointe Senior Care and Rehab.  The appellant 
stated that the Veteran was admitted as a patient to the Lake 
Pointe Villa Nursing Home in September 2005 until his death 
in December 2005.  See May 2006 Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
In light of the appellant's claim for service connection for 
the cause of the Veteran's death, any treatment records for 
the period immediately preceding his death would be highly 
probative and should be associated with the claims file.

The immediate cause of death listed on the certificate of 
death was atherosclerotic coronary artery disease.  There 
were no antecedent or underlying causes of death, and there 
were no other significant conditions contributing to death. 

The appellant claims that the Veteran's service-connected 
posttraumatic stress disorder (PTSD) contributed to the cause 
of death. At the time of the Veteran's death, service 
connection was established for PTSD, rated 30 percent 
disabling; migraine syndrome secondary to cerebral concussion 
associated with a scar on the left forehead and skull, rated 
as 30 percent disabling; tinnitus, rated as 10 percent 
disabling; and a scar on the left forehead and skull, rated 
as 0 percent disabling.  His combined disability evaluation 
was 60 percent. 

Pursuant to VA's duty to assist, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that a disability was either 
the principal or the contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2007).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2008).
In this case, the Veteran was diagnosed with atherosclerotic 
heart disease in 2004.  He underwent a VA examination in 
November 2000 for PTSD.  Although PTSD was diagnosed, the 
examiner did not record any relevant findings with respect to 
the effect PTSD had on the Veteran's physical health.  The RO 
should request a VA medical expert opinion to address whether 
PTSD contributed substantially or materially to the Veteran's 
cause of death.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that, in general, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  In this case, the 
appellant was not notified of the conditions for which the 
Veteran was service-connected at the time of his death.  In 
light of the Board's remand of this case, the RO should send 
corrective notice to the appellant.

Accrued benefits

The RO adjudicated and denied a claim for entitlement to 
accrued benefits in the November 2006 rating decision.  In 
her January 2007 Notice of Disagreement, the appellant stated 
that the issues in disagreement were 1) service connection 
for cause of death; and 2) entitlement to accrued benefits.

These statements were submitted subsequent to a denial for 
entitlement to accrued benefits.  In light of the provisions 
of 38 C.F.R. § 20.201, the Board finds the appellant filed a 
timely notice of disagreement with the November 2006 rating 
decision with respect to the issue of accrued benefits.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when there has been an initial RO adjudication of a 
claim and a notice of disagreement has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to a statement of the case (SOC) 
regarding the denied issue.  Here, no SOC was issued with 
respect to the claim for accrued benefits.  The RO's failure 
to issue an SOC for the appellant's claim of entitlement to 
accrued benefits is a procedural defect requiring remand.  
Godfrey v Brown, 7 Vet. App. 398, 408 (1995). 
 
In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should send the appellant 
and her representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes (1) a 
statement of the conditions, if any, for 
which the Veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.

2.  The RO/AMC should ask the appellant to 
provide the names and addresses of the 
medical care providers who treated the 
Veteran between September 2005 and 
December 2005.  The RO/AMC should then 
obtain all treatment records from medical 
care providers identified by the 
appellant.

3.  The RO should refer the case to an 
appropriate VA examiner for an opinion. 
The examiner should review the entire 
claims folder.  The examiner should state 
whether it is at least as likely as not 
that service-connected PTSD contributed 
substantially or materially to the 
Veteran's cause of death.

A "contributory cause of death" is one 
which contributed substantially or 
materially to cause death, or aided or 
lent assistance to the production of 
death.

The examiner should include pertinent 
clinical findings from the record, and 
rationale for all opinions expressed. The 
RO should review the medical opinion to 
ensure that it is in complete compliance 
with this remand. If deficient in any 
manner, the RO must implement corrective 
procedures.

4.  The RO should then review the record 
and readjudicate the appellant's claim.  
If the determination remains adverse to 
the appellant, the RO should issue a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
appellant and her representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

5.  The RO must also issue an SOC 
addressing the appellant's appeal of the 
denial of entitlement to accrued benefits.  
The RO should inform the appellant that in 
order to complete the appellate process 
for this matter, she should submit a 
timely substantive appeal to the RO.  If 
the appellant completes her appeal by 
filing a timely substantive appeal, the 
matter should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


